UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month of January, 2012 CANADIAN PACIFIC RAILWAY LIMITED (Commission File No. 1-01342) CANADIAN PACIFIC RAILWAY COMPANY (Commission File No. 1-15272) (translation of each Registrant’s name into English) Suite 500, Gulf Canada Square, 401 – 9th Avenue, S.W., Calgary, Alberta, Canada T2P 4Z4 (address of principal executive offices) Indicate by check mark whether the registrants file or will file annual reports under cover of Form20-F or Form40-F: Form20-Fo Form40-Fx Indicate by check mark if the registrants are submitting the Form6-K in paper as permitted by Regulation S-T Rule101(b)(1): o Indicate by check mark if the registrants are submitting the Form6-K in paper as permitted by Regulation S-T Rule101(b)(7): o SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, each registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CANADIAN PACIFIC RAILWAY LIMITED (Registrant) Date: January 23, 2012 By: /s/ Karen L. Fleming Name:Karen L. Fleming Title:Corporate Secretary CANADIAN PACIFIC RAILWAY COMPANY (Registrant) Date: January 23, 2012 By: /s/ Karen L. Fleming Name:Karen L. Fleming Title:Corporate Secretary DOCUMENTS FILED AS PART OF THIS REPORT ON FORM 6-K Press Release, dated January 23, 2012.
